


Exhibit 10.3

 

CONSENT AND AGREEMENT IN CONNECTION WITH AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT

 

THIS CONSENT AND AGREEMENT IN CONNECTION WITH AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of September 10, 2008 (this “Consent”), is entered
into by and among GGRC Corp. (as “Seller”), Georgia Gulf Corporation (“Georgia
Gulf”), Royal Mouldings Limited (“Royal Mouldings”), and Georgia Gulf Chemicals
and Vinyls, LLC (individually and together with Georgia Gulf and Royal
Mouldings, the “Servicers,” and the Servicers, together with Seller, the “Seller
Parties”), Variable Funding Capital Company LLC (as successor in interest to
Variable Funding Capital Corporation (successor in interest to Blue Ridge Asset
Funding Corporation)), (“VFCC”), Victory Receivables Corporation (“Victory” and
as a purchaser, a “Purchaser,” and together with VFCC, the “Purchasers”),
Wachovia Bank, National Association (individually and as a purchaser agent for
the VFCC Purchaser Group, the “VFCC Purchaser Agent,” and as administrative
agent, the “Administrative Agent”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch (f/k/a The Bank of Tokyo-Mitsubishi, Ltd., New York Branch)
(individually and as purchaser agent for the Victory Purchaser Group, the
“Victory Purchaser Agent,” and together with the VFCC Purchaser Agent and the
Administrative Agent, the “Agents”).  Capitalized terms used and not otherwise
defined herein are used as defined in the Agreement (as defined below).

 

WHEREAS, the Seller Parties, the Purchasers and the Agents have entered into
that certain Amended and Restated Receivables Purchase Agreement, dated as of
November 12, 2004 (as the same may be amended, restated or otherwise modified
from time to time, the “Agreement”);

 

WHEREAS, the Servicers have entered into that certain Fourth Amendment to Credit
Agreement, dated as of the date hereof (the “Credit Agreement Amendment,” a copy
of which is attached hereto as Exhibit 1), which has the effect of amending
certain defined terms in the Credit Agreement (the “Definition Amendments”),
which terms are used in certain defined terms from the Credit Agreement that
have been incorporated by reference into the Agreement, and the Servicers have
requested that the Agents, and the Agents have agreed, to consent to the
Definition Amendments;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties agree as follows:

 

SECTION 1.  Consent to Definition Amendments.

 

Each of the Agents and the Purchasers hereby consents to the amendments made in
the Credit Agreement Amendment to any of the defined terms from the Credit
Agreement that are used in the definitions of “Consolidated EBITDA,” “Interest
Coverage Ratio,” “Interest Coverage Ratio Trigger Level,” “Leverage Ratio” and
“Leverage Ratio Trigger Level.” 

 

--------------------------------------------------------------------------------


 

Accordingly, from and after the date hereof, such terms will be defined as set
forth on Annex A hereto.

 

SECTION 2.  Representations and Warranties.

 

As of the date hereof, each Seller Party hereby (i) reaffirms all
representations and warranties made by it in the Agreement (as amended hereby)
and agrees that all such covenants, representations and warranties shall be
deemed to have been restated as of the Effective Date of this Consent (except
with respect to any representation or warranty that by its terms is made as of a
specific date, in which case, each such representation or warranty shall be true
and correct as of such specified date) and (ii) represents and warrants to each
Purchaser and each Agent that no Pledge Default has occurred and is continuing
and that neither the Credit Agreement nor the Collateral Agreement has been
amended or modified in a manner that would cause a breach of any representation,
warranty or covenant by either such Seller Party under the Agreement or any
other Transaction Document (after giving effect to the terms of this Consent).
Each Seller Party each further represents and warrants, as to itself, to each
Purchaser and each Agent that: (i) the execution and delivery by it of this
Consent are within its corporate or limited liability company powers, have been
duly authorized by all necessary corporate or limited liability company action,
will not violate any requirement of law applicable to it or any of its
contractual obligations and will not result in, or require, the creation or
imposition of any Lien on any of its properties, (ii) no authorization or
approval or other action by, and no notice or filing with, any Governmental
Authority is required, and which has not been obtained or made, for the due
execution, delivery and performance by it of this Consent, (iii) this Consent is
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by general principles of equity and (iv) it is in compliance with all
applicable requirements of law where the failure to be in compliance is
reasonably likely to have a Material Adverse Effect. The representations and
warranties set forth above shall survive the execution of this Consent.

 

SECTION 3.  Effectiveness and Effect.

 

This Consent shall become effective as of the date (the “Effective Date”) on
which the Administrative Agent shall have received:  (a) counterparts of this
Consent, duly executed by each of the parties hereto, and (b) counterparts of a
Fourth Amended and Restated Fee Letter, duly executed by each of  the Agents,
the Purchasers and the Seller Parties.  Each of the Agents, the Purchasers and
the Seller Parties agree that this Consent has complied with Section 14.1 of the
Agreement.

 

SECTION 4.  Reference to and Effect on the Agreement and the Related Documents.

 

Upon the effectiveness of this Consent, each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Agreement shall mean
and be, a reference to the Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  Governing Law.

 

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF) OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 6.  Severability.

 

Each provision of this Consent shall be severable from every other provision of
this Consent for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Consent in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

 

SECTION 7.  Counterparts.

 

This Consent may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  To the maximum extent permitted by applicable law, a signed
counterpart of this Consent delivered by facsimile or as a pdf or other image
file attached to an electronic mail message shall have the same force and effect
as an originally executed counterpart.

 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Consent to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

GGRC CORP.

 

 

By:

/s/ Joel I. Beerman

 

Name:  Joel I. Beerman

 

Title:  Vice President

 

 

 

GEORGIA GULF CORPORATION

 

 

By:

/s/ Joel I. Beerman

 

Name:  Joel I. Beerman

 

Title:  Vice President

 

 

 

GEORGIA GULF CHEMICALS AND VINYLS, LLC

 

 

By:

/s/ Joel I. Beerman

 

Name:  Joel I. Beerman

 

Title:  Vice President

 

 

 

ROYAL MOULDINGS LIMITED

 

 

By:

/s/ Joel I. Beerman

 

Name:  Joel I. Beerman

 

Title:  Vice President

 

 

4

--------------------------------------------------------------------------------


 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

BY: WACHOVIA CAPITAL MARKETS, LLC, AS ATTORNEY-IN-FACT

 

 

By:

/s/ Haojin Wu

 

Name:  Haojin Wu

 

Title:  Vice President

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Purchase Agent for the VFCC Group
and as Administrative Agent

 

 

By:

/s/ William P. Rutkowski

 

Name:  William P. Rutkowski

 

Title:  Vice President

 

 

5

--------------------------------------------------------------------------------


 

VICTORY RECEIVABLES CORPORATION

 

 

By:

/s/ Louise E. Colby

 

Name:  Louise E. Colby

 

Title:  Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as Purchaser Agent for the Victory Group

 

 

By:

/s/ Aditya Reddy

 

Name:  Aditya Reddy

 

Title:  Vice President

 

 

6

--------------------------------------------------------------------------------


 

ANNEX A
TO
CONSENT AND AGREEMENT IN CONNECTION WITH AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT

 

As used in the Agreement:

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease (as defined in the Credit Agreement)of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation
(as defined in the Credit Agreement), the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction (as defined in the Credit Agreement) of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Domestic Administrative
Agent (as defined in the Credit Agreement)in its reasonable judgment.

 

“Consolidated Cash Interest Charges” means, for any period, for Georgia Gulf and
its Subsidiaries on a consolidated basis, the excess of (a) the sum of (i) the
interest expense (including imputed interest expense under Capital Leases (as
defined in the Credit Agreement)) for such period, in accordance with GAAP, plus
(ii) the implied interest component of Synthetic Leases (as defined in the
Credit Agreement) with respect to such period, plus (iii) any interest accrued
during such period in respect of Indebtedness that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, plus (iv) any cash payments (other than fees and expenses
paid in connection with the closing under this Agreement and any premiums paid
in connection with the redemption of the Series D Notes and Medium Term Notes
(as each is defined in the Credit Agreement)) made during such period in respect
of obligations referred to in clause (b)(ii) below that were amortized or
accrued in a previous period, minus (b) the sum of (i) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of financing costs paid in a previous period, plus (ii) to the
extent included in such consolidated interest expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period. For purposes of this definition, “interest”
shall include yield, discount or other similar financing costs pursuant to any
Securitization Transaction. Notwithstanding the foregoing, for purposes of
calculating the Consolidated Interest Coverage Ratio (a) as of the fiscal
quarter ending December 31, 2006, Consolidated Cash Interest Charges for the
four fiscal quarter period ending December 31, 2006 shall be calculated as
Consolidated Cash Interest Charges for the fiscal quarter period ending
December 31, 2006 multiplied by four, (b) as of the fiscal quarter ending
March 31, 2007, Consolidated Cash Interest Charges for the four fiscal quarter
period ending March 31, 2007 shall be calculated as Consolidated Cash Interest
Charges for the two fiscal quarter period ending March 31, 2007 multiplied by
two and (c) as of the fiscal quarter period ending June 30, 2007, Consolidated
Cash Interest Charges for

 

7

--------------------------------------------------------------------------------


 

the four fiscal quarter period ending June 30, 2007 shall be calculated as
Consolidated Cash Interest Charges for the three fiscal quarter period ending
June 30, 2007 multiplied by 4/3.

 

“Consolidated EBITDA” means, for any period, for Georgia Gulf and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income for
such period, plus (b) to the extent deducted in determining such Consolidated
Net Income for such period, the aggregate amount of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization (including without
limitation amortization of debt issuance costs), (iv) non-cash charges
(including any non-cash charges resulting from purchase accounting adjustment
entries associated with the Royal Acquisition (as defined in the Credit
Agreement) in an aggregate amount not to exceed $17,999,000 for the fiscal
quarter ending December 31, 2006 and in an aggregate amount not to exceed
$2,101,000 for the fiscal quarter ending March 31, 2007) which do not represent
a cash item in such period or any future period, (v) for the fiscal quarter
ending December 31, 2006 only, forward contract losses during such period
related to the forward contracts purchased by Georgia Gulf to protect against
fluctuations in the US$/CAN$ exchange rate in an aggregate amount not to exceed
$4,997,000, and (vi) for the fiscal quarters ended September 30, 2008 and
December 31, 2008 only, cash restructuring charges and expenses in an aggregate
amount not to exceed $12,000,000. For purposes of this definition, “interest”
shall include yield, discount or other similar financing costs pursuant to any
Securitization Transaction; provided that Consolidated EBITDA for the fiscal
quarter periods ending March 31, 2006, June 30, 2006 and September 30, 2006
shall be deemed to equal the amounts set forth on Schedule 1.01(a) to the Credit
Agreement opposite each such fiscal quarter period

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of Georgia Gulf and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Cash Interest Charges for such
period, each as determined on a consolidated basis in accordance with GAAP..

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for Georgia Gulf and its
Subsidiaries on a consolidated basis, the net income of Georgia Gulf and its
Subsidiaries for that period (exclusive of, without duplication, (x) the effect
of (1) any extraordinary gain, (2) any extraordinary non-cash loss, (3) for any
fiscal quarter period ending prior to the Closing Date, any extraordinary loss
paid in cash during such period and (4) for fiscal quarter ending December 31,
2006, any extraordinary loss during such period but only to the extent similar
types of charges or losses were added back to Consolidated EBITDA for the fiscal
quarters ending March 31, 2006, June 30, 2006 and September 30, 2006 pursuant to
the proviso in the definition of Consolidated EBITDA, each in accordance with
GAAP and (y) the income of any Person (other than Georgia Gulf) in which any
other Person (other than Georgia Gulf or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually

 

8

--------------------------------------------------------------------------------


 

paid to Georgia Gulf or any Subsidiary during such period), determined on a
consolidated basis in accordance with GAAP for such period.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations for borrowed money,
whether current or long-term (including the “Obligations” as defined in the
Credit Agreement) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) the principal portion of all obligations under
conditional sale or other title retention agreements relating to property
purchased by Georgia Gulf or any Subsidiary (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business); (d) all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments (other than obligations arising under surety bonds and
standby letters of credit that support performance obligations); (e) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and, in
each case, not past due for more than 60 days after the date on which such trade
account payable was created); (f) the Attributable Indebtedness of Capital
Leases and Synthetic Leases (as defined in the Credit Agreement); (g) the
Attributable Indebtedness of Securitization Transactions; (h) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (i) all
Funded Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; (j) all Guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (i) above of another Person; and (k) all
Funded Indebtedness of the types referred to in clauses (a) through (j) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that Funded Indebtedness is
expressly made non-recourse to such Person.  For purposes hereof, the amount of
any direct obligation arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum remaining amount available to be drawn
thereunder.

 

9

--------------------------------------------------------------------------------


 

“GAAP” means, solely for purposes of this Annex A and the definitions herein
contained, generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Georgia Gulf” means Georgia Gulf Corporation, a Delaware corporation.

 

“Governmental Authority” means, solely for purposes of this Annex A and the
definitions herein contained,  the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” means, solely for purposes of this Annex A and the definitions
herein contained,  as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of  the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Indebtedness” means, solely for purposes of this Annex A and the definitions
herein contained, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:  (a) all Funded Indebtedness; (b) net obligations of such
Person under any Swap Contract (as defined in the Credit Agreement); (c) all
Guarantees of such Person with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above; and (d) all Indebtedness of the types
referred to

 

10

--------------------------------------------------------------------------------


 

in clauses (a) through (c) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value (as defined in the Credit Agreement) thereof as of such
date.

 

“Interest Coverage Ratio” means the Consolidated Interest Coverage Ratio.

 

“Interest Coverage Ratio Trigger Level” means, for any quarter of determination,
the ratio set forth in the table below opposite such quarter:

 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

March 31, 2007

 

1.50:1.0

June 30, 2007

 

1.50:1.0

September 30, 2007

 

1.50:1.0

December 31, 2007

 

1.75:1.0

March 31, 2008

 

1.75:1.0

June 30, 2008

 

2.00:1.0

September 30, 2008

 

1.70:1.0

December 31, 2008

 

1.50:1.0

March 31, 2009

 

1.45:1.0

June 30, 2009

 

2.50:1.0

September 30, 2009

 

2.75:1.0

December 31, 2009 and thereafter

 

3.00:1.0

 

“Leverage Ratio” means the Consolidated Leverage Ratio.

 

“Leverage Ratio Trigger Level” means, for any quarter of determination, the
ratio set forth in the table below opposite such quarter:

 

Fiscal Quarter Ending

 

Consolidated Leverage Ratio

March 31, 2007

 

6.50:1.0

June 30, 2007

 

8.50:1.0

September 30, 2007

 

8.25:1.0

December 31, 2007

 

7.00:1.0

March 31, 2008

 

6.25:1.0

June 30, 2008

 

6.25:1.0

September 30, 2008

 

7.20:1.0

December 31, 2008

 

7.75:1.0

March 31, 2009

 

8.00:1.0

June 30, 2009

 

4.25:1.0

September 30, 2009

 

4.00:1.0

December 31, 2009

 

3.75:1.0

March 31, 2010 and thereafter

 

3.50:1.0

 

11

--------------------------------------------------------------------------------


 

“Lien” means, solely for purposes of this Annex A and the definitions herein
contained, any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

 “Subsidiary” of a Person means, solely for purposes of this Annex A and the
definitions herein contained, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Georgia Gulf.

 

12

--------------------------------------------------------------------------------
